The opinion of the court was delivered
Pee Cueiam.
The Monmouth County Ethics Committee filed a presentment against respondent, Michael J. Schnitzer, a member of the bar since 1931, charging him with improper handling of trust funds. The sum involved was small and no one suffered any loss. The record, however, supports the Committee finding that respondent’s handling of the matter was irregular. On his assurance that in the future a proper trust account will be maintained for the deposit and disbursement of trust moneys, we are of the view that discipline beyond censure is not necessary.
Accordingly, it is ordered that respondent be and he is hereby reprimanded.